Order, Supreme Court, New York County (Joan Lobis, J.), entered April 4, 1995, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In light of plaintiffs’ expert’s affidavit, material issues of fact exist as to whether the generator at issue, designed and manufactured by defendant, was reasonably safe. The expert engineer opined that relatively inexpensive and more effective safety devices should have been installed on the apparatus which would have prevented the instant accident (see, Voss v Black & Decker Mfg. Co., 59 NY2d 102). We also note that, while plaintiffs’ decedents may have been negligent, it is for the jury to determine whether such negligence was the sole cause of the instant accident (see, Gokey v Castine, 163 AD2d 709, 711). Concur—Rosenberger, J. P., Nardelli, Williams, Tom and Mazzarelli, JJ.